ORDER
Musgrave , Judge:
Upon consideration of defendant’s consent motion for leave to consider ministerial error allegations and correct ministerial errors identified, it is hereby
Ordered that Defendant’s motion is granted; and it is further
Ordered that the Department of Commerce, International Trade Administration (“ITA”), is directed to consider the following alleged ministerial errors and correct ministerial errors identified in the allegations and contained in Silicon Metal from Brazil; Final Results of Antidumping Duty Administrative Review, 61 Fed. Reg. 46763 (Sep. 5,1996):
(1) Whether Commerce, in calculating profit from CBCC, Eletrosilex, and RIMA, incorrectly subtracted imputed credit expenses from home market prices;
(2) Whether Commerce applied the wrong exchange rate to convert charges related to one of CBCC’s and one of Eletrosilex’s U.S. sales;
(3) Whether Commerce applied the wrong cost of manufacturing in calculating the dumping margin for one of CBCC’s U.S. sales;
(4) Whether Commerce failed to properly include IPI taxes in constructed value for CBCC;
(5) WTiether Commerce failed to properly deduct “other expenses” from one of CBCC’s U.S. sales;
(6) Whether Commerce, in conducting its cost investigation for Ele-trosilex, failed to properly subtract commissions from the net home market prices;
(7) WTiether Commerce, in calculating Eletrosilex’s total general expenses, incorrectly subtracted an aggregate value rather than a per-unit amount for inland freight;
*760(8) Whether Commerce failed to properly include duty drawback in calculating constructed value for Eletrosilex;
(9) Whether Commerce, in calculating construct value for Eletrosilex, incorrectly subtracted home market packing expenses;
(10) Whether Commerce applied the wrong date of shipment to calculate U.S. imputed credit expenses for Minasligas;
(11) Whether Commerce converted a U.S. price of Minasligas using the wrong exchange rate;
(12) Whether Commerce converted the warehousing expense for Mi-nasligas using the wrong exchange rate;
(13) Whether Commerce erred in calculating the percentage of overhead allocated to RIMA’s silicon metal production by using unadjusted credit materials costs;
(14) Whether Commerce in calculating constructed value for CBCC, erred by applying the same interest ration as that used in CBCC’s cost of production;
(15) Whether Commerce erred by calculating and applying a monthly financial expense ration to CBCC’s cost of manufacturing, rather than calculating and applying an annual financial expense ration; and
(16) Whether Commerce erred by applying the interest expense ratio to replacement costs, rather than to historical costs, for CBCC, and it is further
Ordered that ITA shall correct any ministerial errors identified and publish Amended Final Results, incorporating any such corrections, in the Federal Register within sixty (60) days following entry of this order; and it is further
Ordered that other proceedings in this case are stayed pending publication of the Amended Final Results.